      Case 2:20-cv-01565 Document 1 Filed 02/18/20 Page 1 of 4 Page ID #:1




1     Michael D. Harris, Cal. Bar No. 59,470
      mharris@socalip.com
2
      Mark Goldstein, Cal. Bar No. 175,318
3     SOCAL IP LAW GROUP LLP
      310 N. Westlake Blvd., Suite 120
4
      Westlake Village, CA 91362-3788
5     Phone: (805) 230-1350 • Fax: (805) 230-1355
6     Attorneys for Defendants SG Trademark Holding
      Co. LLC, Wieder and Friedman Enterprise Inc.,
7
      Herschel Friedman and Moshe Friedman
8
                               UNITED STATES DISTRICT COURT
9
                    CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
     Pado, Inc.,
11
          Plaintiff,
12             v.
13   SG Trademark Holding Co. LLC, a          No. 2:20-cv-1565
14
     New York Limited Liability               Notice of Removal of State Court Action un-
     Company, Wieder and Friedman             der 28 U.S.C. § 1331 (Diversity of Citizen-
15   Enterprise Inc., a New York              ship) and 28 U.S.C. § 1338(a) (Lanham Act)
16   Company, Herschel Friedman, an
                                              Los Angeles Superior Ct. No. 20STCV01970
     individual, Moshe Friedman a/k/a
17   Coy West, an individual, and DOES 1
18   through 10,

19
          Defendants.

20
           To the Clerk of this Court, plaintiff, and plaintiff’s attorneys of record:
21
           PLEASE TAKE NOTICE under 28 U.S.C. §§ 1441 and 1446, Defendants SG
22
     Trademark Holding Co. LLC, Wieder and Friedman Enterprise Inc., Herschel Fried-
23
     man, and Moshe Friedman a/k/a Coy West (collectively, “Defendants”) remove to
24
     this Court the state court action described below.
25
           1. On January 20, 2020, plaintiff Pado, Inc. (“Plaintiff”) sued SG Trademark
26
     Holding Co. LLC, a New York Limited Liability Company, Herschel Friedman,
27

28
                                                       Pado, Inc. v. SG Trademark Holding, et al.
     Notice of Removal                          1                         Case No.: 2:20-cv-1565
      Case 2:20-cv-01565 Document 1 Filed 02/18/20 Page 2 of 4 Page ID #:2




1    Moshe Friedman a/k/a Coy West, and DOES 1 through 10, in the Superior Court of
2    the State of California, County of Los Angeles, Case No. 20STCV01970.
3          2. On February 5, 2020, plaintiff Pado, Inc. (“Plaintiff”) filed an amended
4    complaint naming SG Trademark Holding Co. LLC, a New York Limited Liability
5    Company, Wieder and Friedman Enterprise Inc., a New York Company, Herschel
6    Friedman, Moshe Friedman a/k/a Coy West, and DOES 1 through 10, in the Superior
7    Court of the State of California, County of Los Angeles.
8          3. A copy of all pleadings filed in the state court action are attached as Ex-
9    hibit A. Exhibit A includes all process, pleadings, and orders served upon Defendants
10   as required by 28 U.S.C. § 1446(a).
11         4. Plaintiff served Defendants under Cal. Code Civ. Proc. § 410.10 on Janu-
12   ary 21, 2020, with a copy of the summons and complaint. Defendants’ responses are
13   due February 20, 2020.
14         5. No other named defendant whose consent would be necessary affects this
15   removal.
16         6. This notice is being filed within thirty days of service on the first-served
17   defendant and is timely under 28 U.S.C. § 1446(b).
18         7. This is a civil action of which this Court has original jurisdiction under 28
19   U.S.C. § 1332(a) and (b), and which may be removed to this Court by Defendants un-
20   der 28 U.S.C. § 1441(a) and (c).
21         8. This is a civil action of which this Court has original jurisdiction under 28
22   U.S.C. § 1338(a) and (b), and which may be removed to this Court by Defendants un-
23   der 28 U.S.C. § 1441(a) and (c).
24         9. Plaintiff is a California corporation with its principal place of business
25   28340 Ave Crocker, Santa Clarita, California, in this district.
26         10. Defendant SG Trademark Holding Co. LLC, is a New York Limited Lia-
27   bility Company with its principal place of business in Brooklyn, New York. Defend-
28   ant Wieder and Friedman Enterprise Inc., is a New York Company with its principal
                                                      Pado, Inc. v. SG Trademark Holding, et al.
     Notice of Removal                         2                         Case No.: 2:20-cv-1565
      Case 2:20-cv-01565 Document 1 Filed 02/18/20 Page 3 of 4 Page ID #:3




1    place of business in Brooklyn, New York, Defendants Herschel Friedman and Moshe
2    Friedman also reside in Brooklyn, New York.
3          11. This is an action between citizens of different states where the amount in
4    controversy exceeds $75,000, exclusive of interest and costs. Complete diversity ex-
5    ists between the parties.
6          12. The state court complaint also alleges claims for unlawful, unfair, and
7    fraudulent competition under Cal. Bus. & Prof. Code § 17200, et seq. and false adver-
8    tising under Cal. Bus. & Prof. Code § 17500, et seq. Though the state court complaint
9    has headings for “unlawful, unfair, and fraudulent competition” and “false advertis-
10   ing,” it relies on alleged violations of Lanham Act § 43(a), 15 U.S.C. §1125(a)(1) and
11   other federal statutes. 28 U.S.C. § 1338(a) provides for concurrent jurisdiction in the
12   state and federal courts. This Court has original jurisdiction under 28 U.S.C.
13   § 1338(a) insofar as the complaint alleges violations of 15 U.S.C. §1125(a)(1).
14         13. A copy of this Notice of Removal is being served on all adverse parties and
15   filed with the clerk of the state court under 28 U.S.C. § 1446(d). A copy of the notice
16   to all adverse parties and the state court is attached (without exhibits) as Exhibit B.
17

18   February 18, 2020                   /s/ Michael D. Harris
19
                                         Michael D. Harris
                                         SoCal IP Law Group LLP
20
                                         Attorneys for Defendants SG Trademark Holding
21                                       Co. LLC, Herschel Friedman and Moshe Friedman
22

23

24

25

26

27

28
                                                       Pado, Inc. v. SG Trademark Holding, et al.
     Notice of Removal                          3                         Case No.: 2:20-cv-1565
      Case 2:20-cv-01565 Document 1 Filed 02/18/20 Page 4 of 4 Page ID #:4




1

2                                         PROOF OF SERVICE
3
            I declare under penalty of perjury of the laws of the United States that on
     February 18, 2020, I served “Notice of Removal of State Court Action under 28
4    U.S.C. § 1331 (Diversity of Citizenship) and 28 U.S.C. § 1338(a) (Lanham Act)” to
5
     attorneys for all parties by first class mail addressed to:
     Michael K. Suh and Edward W. Suh            Joel D. Voelzke
6
     Suh Law Group, APC                          24772 W. Saddle Peak Road
7    3810 Wilshire Blvd., Suite 1212             Malibu, CA 90265
     Los Angeles, CA 90010
8

9    February 18, 2020               /s/ Anneliese G. Lomonaco
                                     Anneliese G. Lomonaco
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    Pado, Inc. v. SG Trademark Holding, et al.
     Notice of Removal                       4                         Case No.: 2:20-cv-1565
